Citation Nr: 0417805	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  03-02 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Bruce R. Williams, Attorney


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
New Orleans, Louisiana.  The RO denied entitlement to service 
connection for hepatitis C and diabetes mellitus.

In May 2003 the veteran failed to report for a requested 
video conference hearing.  The Board considers the request 
for such hearing as having been withdrawn.  38 C.F.R. 
§ 20.702 (2003).

The Board remanded the claim to the RO in January 2004 for 
further development and adjudicative action.

In March 2004 the RO most recently affirmed the 
determinations previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate the claims, and all 
relevant evidence needed for an equitable disposition of the 
claims has been obtained.  

2.  The veteran is diagnosed currently with chronic active 
hepatitis C and diabetes mellitus (diabetes type II).

3.  It is not shown that during his service, the veteran had 
symptoms of hepatitis C, a diagnosis of hepatitis C, or was 
exposed to any risk factors for hepatitis C.

4.  It is not shown that during his service, the veteran had 
symptoms of diabetes mellitus or a diagnosis of diabetes 
mellitus.

5.  It is not shown that the veteran exhibited diabetes 
mellitus within one year after his separation from service.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1131, 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 
3.326(a) (2003)

2.  Diabetes mellitus was not incurred or aggravated during 
active service and may not be presumed to be of service 
onset.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1137, 5100, 
5102-5103A, 5107, 5126 (West 2002); 38 C.F.R.§§ 3.102, 
3.156(a), 3.159, 3.303, 3.307, 3.309, 3.326(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified, as amended, at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002)) 
(the VCAA), enacted and effective November 9, 2000, applies 
to all claims for VA benefits filed on or after its date of 
enactment or filed before, and not final as of, its date of 
enactment.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).

Regulations implementing the VCAA are, except for specific 
provisions concerning the reopening of previously denied 
claims with new and material evidence, effective from the 
date of the statute's enactment.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  Without providing any rights over 
and above those established in the VCAA, the regulations 
define with additional specificity the duties set out there.  
Id.

The VCAA applies to the claims presented on this appeal, 
because they were filed after the VCAA became law.  
Pelegrini v. Principi, 17 Vet. App. 412, 417-19 (2004).  

When a claim is before it on appeal, the Board considers 
whether any action that the VCAA requires be performed before 
the claim could be denied remains to be accomplished and will 
remand the claim for completion of any such needed action.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
The Board concludes that the requirements of the VCAA have 
been completed for both of the claims presented in this case 
and therefore, the claims should be decided at this time.

The VCAA requires VA to provide claimants with certain notice 
concerning evidence that VA has determined is needed to 
substantiate their claims.  The notice furnished by VA must 
inform the claimant, and the claimant's representative, if 
any, of any information and of any medical and lay evidence 
that VA determines is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  The notice must 
explain which evidence the claimant is finally responsible 
for obtaining and which evidence VA will attempt to obtain on 
the claimant's behalf.  Id.  The notice must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  The 
notice must be furnished upon receipt of a complete or 
substantially complete application.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Under the VCAA, the claimant has one year from the date the 
notice is sent in which to submit information or evidence 
that VA has identified.  38 U.S.C.A. § 5103(b).  The 
implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  

A recent amendment of section 5103 provides that VA may make 
a decision on the claim before the one-year period has 
expired without vitiating the notice.  38 U.S.C.A. § 5103(b), 
as amended by Veterans Benefits Act of 2003, P.L. 108-183, 
Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103).  This amendment is by its 
terms retroactive to the November 9, 2000 date of enactment 
of the VCAA.  38 U.S.C.A. § 5103(b), as amended by Veterans 
Benefits Act of 2003, P.L. 108-183, Section 701(c), 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§ 5103).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the notice required by section 5103 of the VCAA 
must be furnished "before an initial unfavorable AOJ [agency 
of original jurisdiction] decision on the claim."  
Pelegrini, 17 Vet. App. at 421-22.

The VCAA requires also VA to assist claimants with the 
development of evidence that VA has determined is necessary 
to substantiate the claim.  

Under the VCAA, VA has a duty to assist a claimant with 
obtaining medical and other records evidence.  38 U.S.C.A. 
§ 5103(A)(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  VA is 
required to make reasonable efforts to obtain records 
pertinent to the claim and to notify the claimant if the 
records could not be secured.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1)-(3).  

Under the VCAA, the duty to obtain documentary evidence 
applies when the claimant, after being requested to do so by 
VA, "adequately identifies [such records] to the Secretary 
and authorizes the Secretary to obtain" them.  38 U.S.C.A. 
§ 5103A(b).  Under the VCAA, VA must give appropriate notice 
to the claimant if it is unable to obtain the records.  
38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e).  

Under the VCAA, VA has a duty to afford the claimant a 
medical examination or secure a medical opinion when such is 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103(A); see also 38 C.F.R. § 3.159(c)(4).  



Under the VCAA, a need for a medical examination or opinion 
is not considered to exist unless "the evidence of record 
before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant)," includes competent evidence that a 
veteran has a current disability or persistent or recurrent 
symptoms of disability that in turn may be associated with 
the veteran's active service.  38 U.S.C.A. § 5103(A)(d)(2); 
38 C.F.R. § 3.159(c)(4)(i).

In this case, the RO provided the veteran and his 
representative with notice required by section 5103 of the 
VCAA concerning the evidence that was needed to substantiate 
the claims.  In a letter sent to the veteran and his 
representative in July 2002, the RO described the type of 
evidence was necessary to substantiate the claims.  This 
description included examples of risk factors for hepatitis C 
and an explanation of the importance of any evidence showing 
that the veteran encountered any such risk factors during 
service.  

The July 2002 letter clearly delineated the respective 
responsibilities of VA and the veteran for obtaining this 
evidence, depending on whether it consisted of private 
medical records or records that were held by a federal 
custodian and at the same time offered VA's assistance with 
obtaining the privately generated evidence for which the 
veteran bore ultimate responsibility to produce.  

The July 2002 letter specifically requested the veteran to 
apprise VA of any risk factors for hepatitis C to which he 
believed he was exposed during his service.  Thus, the 
content of the August 2003 notice satisfied the requirements 
of section 5103 and its implementing regulation concerning 
what the notice to a claimant for VA benefits should say.  In 
a manner consistent with the statute, the July 2002 letter 
made it clear that information or evidence pertinent to the 
claim could be submitted for one year from the date of the 
letter.

The RO furnished this notice before issuing the September 
2002 rating decision, which represented the initial 
adjudication of the claims.  

The RO obtained the veteran's service medical records and 
relevant post-service medical records, all of which were ones 
that were prepared at VA medical facilities.  In his VA Form 
21-526, Application for Compensation, the veteran indicated 
that he had received all of his medical treatment from VA and 
was first treated after service for hepatitis C and diabetes 
mellitus at the VA outpatient clinic in Baton Rouge, 
Louisiana in July 2001.  

The Board remanded the claims in January 2004 to ensure that 
all of the records corresponding to this account were 
associated with the claims file.  The RO obtained the other 
outstanding medical records concerning the veteran from the 
Baton Rouge, Louisiana medical facility and also from the VA 
medical facility in New Orleans, Louisiana.  It appears that 
no other medical records relevant to either claim remain 
outstanding.  The veteran did not inform the RO of any risk 
factors for hepatitis C that he encountered during service.  
Except to aver, in a December 2002 written statement, that he 
believed his conditions were service related, the veteran did 
not otherwise respond to the July 2002 letter from the RO.  

Although obtaining his service and post-service medical 
records, the RO did not provide the veteran with a VA medical 
examination or opinion in connection with either of the 
instant claims.  However, under the standard of the VCAA, VA 
medical examinations or opinions were not warranted for 
either claim.

While the medical evidence of record shows that the veteran 
currently has hepatitis C and diabetes mellitus, there are no 
medical records or other evidence suggesting that either 
disease may be linked to his service.  There is no evidence 
that the veteran had either condition, or symptoms of either 
condition, during service.  There is no evidence that the 
veteran exhibited diabetes mellitus within a one-year period 
immediately after his separation from service such that, as 
is explained in the decision that follows, it must be 
presumed that he had the disease during service.  

There is no evidence that the veteran encountered another 
disease or an injury (including, in the case of hepatitis C, 
exposure to one or more risk factors) that might have caused 
him to develop hepatitis C or diabetes mellitus.  

The post-service evidence of record and the veteran's own 
account indicate that he was not diagnosed with either 
disorder until many years after his time in service.  
Although the veteran has asserted in a general way that his 
diseases are attributable to his service, he has not pointed 
to any evidence not now of record that tends to be probative 
of such a relationship.

Thus, the evidence pertaining to the claims in concern does 
not demonstrate the need for a medical examination or 
opinion.  The evidence of record indicates that there is no 
reasonable possibility that medical examinations or opinions 
would aid in substantiating the claims.  See 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(d)).  Therefore, VA has no duty under the VCAA to 
secure such medical examinations or opinions before deciding 
the claims.  
38 U.S.C.A. § 5103(A)(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

The Board finds that VA has made the appropriate and legally 
required effort to secure the evidence that is needed to 
decide the claims and that all evidence needed to decide the 
claims has been secured.  Therefore, the Board will decide 
the claims on the basis of the record as it now stands on 
appeal.


Service Connection

In general, service connection may be awarded for a veteran's 
disability resulting from injury or disease either incurred 
in or aggravated by active service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  

The basic elements of a service connection claim may be 
demonstrated in different ways.

Service connection may be granted when the evidence shows 
that a veteran developed a chronic disease during service and 
manifests the same disease after service.  In such a case, 
the post-service condition will be service connected however 
remote from the time of service unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b).

If a chronic disease during service cannot be shown, service 
connection can be granted for a veteran's disability where 
the presence of a disorder or symptoms thereof have been 
noted during service (or an applicable post-service 
presumptive period), the symptomatology associated with that 
disorder is manifested with continuity after service, and 
competent evidence relates the present condition to that 
post-service symptomatology or an in-service injury.  Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. 
§ 3.303(b).

Service connection may be granted for a current disease or 
injury which competent evidence shows had its onset during 
the veteran's active service, even if the symptoms of the 
disorder were not manifested as a chronic disease during 
service or exhibited with continuity since service.  
38 C.F.R. § 3.303(a).  Thus, for example, service connection 
may be granted for any disease diagnosed initially after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service.  38 C.F.R. § 3.303(d).  

Also, if a veteran with 90 days or more of continuous active 
service develops diabetes mellitus within one year to a 
compensable degree after being separated from service, then 
the disease will be presumed to have been incurred in service 
even absent direct evidence to that effect unless there is 
affirmative evidence to the contrary (including a showing of 
an intercurrent cause for the disease.)  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  

In each case, however, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  These elements--a 
current disability, the incurrence or aggravation of an 
injury or disease during service, and a nexus, or causal 
relationship, between the in-service injury or disease and 
the current disability--must be established by evidence that 
is competent.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Where a proposition is factual, such as whether an incident 
or injury occurred during service, lay evidence may be 
competent.  Id. Generally, too, a layperson is considered 
competent to supply evidence descriptive of his own symptoms.  
Id.  However, when a proposition turns on a medical question, 
such as the diagnosis of symptoms or the etiology of a 
current disorder, evidence proceeding from an expert medical 
source is required.  Voerth v. West, 13 Vet. App. 117, 120 
(1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a 
lay person he is not competent to diagnose a current 
disability or opine as to its etiology); see also 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102.  Thus, a claim for VA benefits will be granted unless 
a preponderance of the evidence of record weighs against it.  
38 U.S.C.A. § 5107(b).

The Board finds that in the case of each of the claims 
presented on this appeal, the elements of a meritorious 
service connection claim are not established by the evidence.  

The medical evidence shows that the veteran has diagnoses of 
chronic active hepatitis C and diabetes mellitus, 
respectively.  VA medical records show that he was first 
diagnosed hepatitis C and diabetes mellitus in July 2001, 
some eleven years after his separation from service.  In the 
outline of his treatment history that he gave in his June 
2002 formal claim, the veteran named July 2001 as the date of 
onset of each disease.  It appears from this report that he 
believes that he began to experience each disease at or 
around that time.

There is no medical evidence on file showing that the veteran 
exhibited diabetes mellitus within the one-year period 
immediately following his separation from service.  He has 
pointed to no such evidence and has not stated that that he 
believes that he experienced symptoms of the disease at that 
time.

His service medical records do not note that he exhibited 
symptoms of hepatitis C or diabetes mellitus or was diagnosed 
with either disease during his time in service.  Both his 
clinical service medical records and the reports of his 
entrance and separation examinations, respectively, are 
devoid of any reference to either disease.  Moreover, his 
service medical records do not show that he suffered from any 
other disease or sustained any injury that appear to be 
referable to hepatitis C or diabetes mellitus.  His service 
medical records show that he was given treatment for drug 
abuse during service, but the forms of drug abuse that these 
records show he reported having engaged in during service 
were not ones that are considered to carry the risk of 
contracting hepatitis C.  See VBA All Station Letter 98-110 
(November 30, 1998). 

Indeed, the VA medical records on file, including a November 
2002 note referring to his own account, indicate that the 
veteran began to engage in the kind of drug abuse that is 
considered to put one at risk of contracting hepatitis C, see 
id., several years after his separation from service.

Thus, there is no medical or lay evidence probative of the 
proposition that the hepatitis C and diabetes mellitus with 
which the veteran is diagnosed today had their antecedents 
during his service.  There is no medical evidence to suggest 
that he entered service with either disease, exhibited either 
disease during service, incurred another disease or an injury 
during service that led to his developing the current 
disorders, or, in the case of diabetes mellitus, should be 
presumed to have harbored that disease during service.  There 
is no medical opinion on file suggesting that there is any 
nexus between his current diabetes mellitus or his current 
hepatitis C and any incident of his service.

Although the veteran has urged that these diseases are 
service- related, the claim cannot be established by his word 
alone.  See Espiritu, 2 Vet. App. at 494-95.

Therefore, each of the claims will be denied.

The doctrine of reasonable doubt is not for application 
because the preponderance of the evidence is against each 
claim.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for diabetes mellitus is 
denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



